Citation Nr: 1647553	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for legal bilateral blindness, due to retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel

INTRODUCTION

The Veteran had active service from April 1961 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Louisville, Kentucky, Regional Office.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks service connection for legal bilateral blindness because of diagnosed retinitis pigmentosa.  At his September 2016 Board hearing, the Veteran provides a competent account of experiencing some visual symptoms (e.g., nighttime sensitivity to light, possible nighttime blindness).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A September 2003 statement from a VA physician also confirms that the Veteran is legally blind secondary to retinitis pigmentosa.  Competent medical references confirm that retinitis pigmentosa is hereditary and/or congenital in nature and service connection may be granted for a hereditary disease that either first manifest in service or that preexisted service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990).   Thus, the Board must remand the claim to obtain a competent medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although a September 2003 statement from a VA physician is of record, the Veteran reports receiving regular VA treatment for the claimed optical disability but the record indicates that the request for the reasonably identified records may have been made upon the incorrect repository.  See VA Medical Records Request Reject Notice, Apr. 29, 2015.  While not definitive, the record suggest the Veteran may have sought private treatment for the claimed disability and efforts to obtain these records has not been undertaken since the most recently issued May 2015 Statement of the Case.  Under the law, VA must attempt to obtain these records on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request him to identify all sources of private retinitis pigmentosa treatment, hospitalization, or evaluation, since separation, including physician G. Fishman, M.D., and the private University of Illinois College of Medicine at Chicago facility. 

2.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related to the claimed retinitis pigmentosa.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing. 

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination with an ophthalmologist, or similarly qualified medical professional, to assess the nature, extent, and etiology of the bilateral blindness disability.  The entire claims file must be reviewed by the examiner.  

The examiner should elicit a full history from the Veteran regarding the onset and progression of his visual and impairment symptomatology.  All tests deemed necessary by the examiner must be performed. 

The examiner should diagnose all optical pathology other than refractive error found to be present, if any, specifically ruling in or out retinitis pigmentosa.  Additionally, the examiner should specifically note whether any diagnosed condition is congenital, or hereditary in nature.  Thereafter, the examiner is requested to respond to the following:

(A) As to any diagnosed congenital condition:

(i) state whether it is at least as likely as not that the condition progressed at an abnormally high rate during service; and

(ii) state whether it is at least as likely as not that the condition (1) pre-existed military service and (2) was aggravated by military service; and 

(B) With respect to any non-congenital condition, the examiner should state whether it is as likely as not that the condition:

(i) is related to military service. 

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record. All findings and conclusions should be supported by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




